    Case 0:21-cv-61207-RAR Document 1-2 Entered on FLSD Docket 06/09/2021 Page 1 of 29




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 23179881
Notice of Service of Process                                                                            Date Processed: 05/11/2021

Primary Contact:           Walgreens Distribution
                           Corporation Service Company- Wilmington, DELAWARE
                           251 Little Falls Dr
                           Wilmington, DE 19808-1674

Entity:                                       Walgreen Co.
                                              Entity ID Number 0501431
Entity Served:                                Walgreen Co
Title of Action:                              Precious Price vs. Walgreen Co.
Matter Name/ID:                               Precious Price vs. Walgreen Co. (11218749)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Personal Injury
Court/Agency:                                 Broward County Circuit Court, FL
Case/Reference No:                            Not Shown
Jurisdiction Served:                          Florida
Date Served on CSC:                           05/10/2021
Answer or Appearance Due:                     20 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Daniel Drazen
                                              954-951-0000

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                               "COMPOSITE -EXHIBIT A"
   Case 0:21-cv-61207-RAR Document 1-2 Entered on FLSD Docket 06/09/2021 Page 2 of 29
                                     Case NuiTlber: CACE-21-009134 Division: 02
Filing # 126196377 E-Filed 05/05/2021 10:53:30 AM


                             IN THE CIRCUIT COURT OF THE 17th JUDICIAL CIRCUIT
                                  IN AND FOR BROWARD COUNTY, FLORIDA


        PRECIOUS PRICE,
                                                              CASE NO.:
                Plaintiff,

        vs.      ,
        WALGREEN CO.,
                                                                                        MaY 1 0 2021
                Defendant.



                                                    SUMMONS

        THE STATE OF FLORIDA
        TO ALL AND SINGULAR THE SHERIFFS OF SAID STATE:

        YOU ARE HEREBY COMMANDED to serve this Suiumons and a copy of the Coinplaint, in
        this action on Defendant:

                                 WALGREEN CO.

        BY SERVING: `            Registered Agent
                                 PRENTICE-HALL CORPORAT                SYSTEM, INC.
                                 1201 Hays Street
                                 Suite 105
                                 Tallahassee, FL 32301

                                                  IMPORTANT

                        A lawsuit has been filed against you. You have 20 calendar days after this
        summons is served on you to file a written response to the attached complaint with the clerk of
        this court. A phone call will not protect you. Your written response, including the case number
        given and the names of the parties, must be filed if you want the court to hear your side of the
        case. If you do not file your response on time, you may lose the case, and your wages, money,
        and property may thereafter be taken without further waming from the court. There are other
        legal requirements. You may want to call an attomey right away. If you do not know an attomey,
        you may call an attorney referral service or legal aid office (listed in the phone book).

                If you choose to file a written response yourself, at the same time you file your written
        response to the court, you must also must mail or take a copy of your written response to the
        "Plaintiff/Plaintiff's Attomey" named below_


                                                         1

          *^=* FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 05/05/2021 10:53:26 AM.****
Case 0:21-cv-61207-RAR Document 1-2 Entered on FLSD Docket 06/09/2021 Page 3 of 29




     Plaintiff/Plaintiffs Attorney:

            DANIEL DRAZEN, ESQUIRE
            THE INJURY FIRM
            1608 E. COMMERCIAL BLVD.
            FORT LAUDERDALE, FL 33334
            (954)951-0000


     THE STATE OF FLORIDA:

     TO EACH SHERIFF OF THE STATE:

            You are hereby coininanded to serve this Summons and a copy of the Complaint, in this
    action on Defendant=


                   MAY 07 2021
    DATED:
                                              Brenda D. Fonnan
                                              As Clerk of Said Court



                                              By:




                                                 2
Case 0:21-cv-61207-RAR Document 1-2 Entered on FLSD Docket 06/09/2021 Page 4 of 29




                                              IMPORTAI>1TE

            Usted ha sido demandado legalmente. Tiene veinte (20) dias, contados a partir del recibo
    de esta notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este
    tribunal. Una llamada telefonica no lo protegera. Si usted desea que el tribunal considere su
    defensa, debe presentar su respuesta por escrito, incluyendo el numero del caso y los nombres de
    las partes interesadas. Si usted no contesta la demanda a tiempo, pudiese perder el caso y podria
    ser despojado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del
    tribunal_ Existen otros requisitos legales. Si lo desea, usted puede consultar a un abogado
    inmediatamente. Si no conoce a un abogado, puede llamar a una de las oficinas de asistencia
    legal que aparecen en la guia telefonica.

           Si desea responder a la demanda por su cuenta, al mismo tiempo en que presente su
    respuesta ante el tribunal, usted debe enviar por correo o entregar una copia de su respuesta a la
    persona denominada abajo como "Plaintiff/Plaintiffs Attorney" (Demandate o Abogado sel
    Demanadante)




                                               IMPORTANT

             Des poursuites judiciaries ont ete entreprises contre vous. Vous avez 20 jours consecutifs
    a partir de la date de 1'assignation de cette citation pour deposer une reponse ecrite a la plainte ci-
    jointe aupres de ce tribunal. Un simple coup de telephone est insuffisant pour vous proteger;
    vous etes obliges de deposer votre reponse ecrite, avec mention du numero de dossier ci-dessus
    et du nom des parties nommees ici, si vous souhaitez que le tribunal entende votre cause. Si vous
    ne deposez pas votre reponse ecrite dans le delai requis, vous risquez de perdre la cause ainsi que
    votre salaire, votre argent, et vos biens peuvent etre saisis par la suite, sans aucun preavis
    ulterieur du tribunal. Il y a d'autres obligations juridiques et vous pouvez requerir les services
    immediats d'un avocat. Si vous ne connaissez pas d'avocat, vous pourriez telephoner a un
    service de reference d'avocats ou a un bureau d'assistance juridique (figurant a 1'annuaire de
    telephones).

           Si vous choisissez de deposer vous-meme une reponse ecrite, il vous faudra egalement,
    en meme temps que cette formalite, faire parvenir ou expedier une copie de votre response ecrite
    au "Plaintiff/Plaintiff's Attorney" (Plaignant ou a son avocat) nomme ci-dessous.
   Case 0:21-cv-61207-RAR Document 1-2 Entered on FLSD Docket 06/09/2021 Page 5 of 29

Filing # 126196377 E-Filed 05/05/2021 10:53:30 AM


                              IN THE CIRCUIT COURT OF THE 17th JUDICIAL CIRCUIT
                                   IN AND FOR BROWARD COUNTY, FLORIDA


        PRECIOUS PRICE,
                                                               CASE NO.:
                 Plaintiff,

        vs.

        WALGREEN CO.,

                 Defendant.



                   COMPLAINT FOR DAMAGES AND DEMAND FOR TRIAL BY JURY

              COMES NOW, the Plaintiff, PRECIOUS PRICE, by and through counsel, hereby sues the

        Defendant, WALGREEN CO., and alleges the following:

              1. This is an action for damages in excess of $30,000.00, exclusive of attorney's fees and

                 costs.

              2. At all times material hereto, the Plaintiff, PRECIOUS PRICE, resided in Broward

                 County, Florida and is otherwise sui juris.

              3. At all times material hereto, the Defendant, WALGREEN CO., was/is a foreign

                 corporation, authorized to do business and doing business throughout the State of Florida,

                 including Broward County, Florida.

              4. On or about December 7, 2019, the Defendant, WALGREEN CO., owned, possessed,

                 operated, maintained, and/or controlled the premises located at 2104 W Oakland Park

                 Blvd., Oakland Park, FL 33311.

              5. On or about December 7, 2019, the Plaintiff, PRECIOUS PRICE, was on said premises

                 as a business guest/invitee of the Defendant, WALGREEN CO..




                                                          1
Case 0:21-cv-61207-RAR Document 1-2 Entered on FLSD Docket 06/09/2021 Page 6 of 29




       6. As the Plaintiff was walking toward the register, she slipped and fell on liquid on the

          floor, sustaining serious injuries.

       7. The existence of the liquid on the floor created an unreasonably dangerous and unsafe

          condition.

       8. The Defendant, WALGREEN CO., its employees, agents, and/or apparent agents had

          actual or constructive notice of the existence of the liquid on the floor.

       9. The Defendant, WALGREEN CO., owed the Plaintiff, PRECIOUS PRICE, a non-

          delegable duty to use reasonable care in the maintenance of its premises.

       10.On December 7, 2019, the Defendant, WALGREEN CO., was negligent and failed to use

          reasonable care in one or more of the following ways:

              a. Failing to maintain the premises in a reasonably safe condition;

              b. Allowing the premises to become dangerous, defective, and/or unsafe;

             c. Creating a slipping hazard for the Plaintiff and other, similar invitees, that it lcnew

                 or should have known existed;

             d. Failing to restrict access to the subject area that contained the dangerous condition

                 that it knew or should have known existed;

             e. Failing to warn the Plaintiff of the dangerous condition that it knew or should

                 have known existed;

             f. Failing to correct the dangerous condition that it knew or should have known

                 existed; and

             g. Failing to adequately train and supervise its employees and/or agents to locate and

                 remedy such hazards at the subject property.




                                                    2
Case 0:21-cv-61207-RAR Document 1-2 Entered on FLSD Docket 06/09/2021 Page 7 of 29




        I 1. As a direct and proximate result of the negligence described above, the Defendant,

            WALGREEN CO., caused or contributed to cause injuries and damages to the Plaintiff,

           PRECIOUS PRICE, which include bodily injury and disability, emotional and physical

            pain and suffering, loss of capacity for the enjoyment of life, loss of wages in the past and

           future, the loss of the ability to earn wages in the future, and the expense of inedical care

           and treatment in the past and future. The losses aforesaid are either permanent or

           continuing in nature, and the Plaintiff, PRECIOUS PRICE, will continue to suffer such

           losses in the future.

        WHEREFORE, the Plaintiff, PRECIOUS PRICE, demands judgment for compensatory

    damages against the Defendants, WALGREEN CO., for damages in excess of thirty thousand

    dollars ($30,000.00), as well as costs, pre judgment interest where applicable, compensatory

    damages, and demands a trial by jury on all issues so triable as a matter of right.

    DATED this 4th day of May 2021.


                          [SIGNATURE BLOCK ON FOLLOWING PAGE]




                                                     3
Case 0:21-cv-61207-RAR Document 1-2 Entered on FLSD Docket 06/09/2021 Page 8 of 29




                                      Respectfully Submitted,

                                      THE INJURY FIRM
                                      By: /s/ Daniel Drazen
                                      DANIEL DRAZEN, ESQUIRE
                                      Fla. Bar No. 115454
                                      1608 E. Commercial Blvd.
                                      Fort Lauderdale, FL 33334
                                      Telephone: 954=951-0000
                                      Fax Number: 954-951-1000
                                      Primary Email: eservice2@flinjuryfirm.com

                                      Attorneysfor Plaintiff




                                        2!
       Case 0:21-cv-61207-RAR Document 1-2 Entered on FLSD Docket 06/09/2021 Page 9 of 29
'   Filing # 126196377 E-Filed 05/05/2021 10:53:30 AM


                                IN THE CIRCUIT COURT OF THE 17th JUDICIAL CIRCUIT
                                     IN AND FOR BROWARD COUNTY, FLORIDA


            PRECIOUS PRICE,
                                                               CASE NO.:
                   Plaintiff,

            vs.

            WALGREEN CO.,

                   Defendant.

                                                                      /

                         PLAINTIFF'S NOTICE OF SERVICE OF INTERROGATORIES
                                    TO DEFENDANT, WALGREEN CO.

                   COMES NOW the Plaintiff, PRECIOUS PRICE (hereinafter "Plaintiff'), by and

            through counsel, and propounds the attached Interrogatories upon Defendant, WALGREEN CO.

            to be answered under oath within forty-five (45) days in accordance with the applicable Florida

            Rules of Civil Procedure.

                   I HEREBY CERTIFY that the original Notice of Service of Interrogatories was served

            on the Defendant with the Summons and Complaint.

                                                       Respectfully Submitted,

                                                       THE INJURY FIRM
                                                       By: /s/ Daniel Drazen
                                                       DANIEL DRAZEN, ESQUIRE
                                                       Fla. Bar No. 115454
                                                       1608 E. Commercial Blvd.
                                                       Fort Lauderdale, FL 33334
                                                       Telephone: 954-951-0000
                                                       Fax Number: 954-951-1000
                                                       Primary Email: eservice2(~
                                                                               a,flinjuryfirm.com

                                                       Attorneysfor Plaintiff




                                                          1
Case 0:21-cv-61207-RAR Document 1-2 Entered on FLSD Docket 06/09/2021 Page 10 of 29




                          FIRST SET OF STANDARD INTERROGATORIES

     NOTE:           WHEN USED IN THESE Q UESTIONS, THE TERM "DEFENDANT" OR ANY
                     SYNONYM THEREOF, IS INTENDED TO AND SHALL EMBRACE AND
                     INCLUDE IN ADDITION TO EACH AND EVERY DEFENDANT ADDRESSEE
                     IN THE CA USE, KNOWLEDGE OR INFORMATION OF ALL CO UNSEL FOR
                     DEFENDANT,      AND  ALL    AGENTS,  SERVANTS,   EMPLOYEES,
                     REPRESENTATIVES, PRIVATE INVESTIGATORS AND OTHERS WHO ARE IN
                     POSSESSION OF OR MAY HAVE OBTAINED INFORMATION FOR OR ON
                     BEHALF OF THE DEFENDANT.


     1. What is the name and address of the person answering these interrogatories, and if other than
        the party to which they are directed, the proper legal name and address of that party and your
        official position or relationship with that party?




     2. Describe any and all policies of insurance which you contend cover or may cover you for the
        allegations set forth in Plaintiff(s)' Complaint, detailing as to such policies: the name of the
        insurer, number of the policy, the effective dates of the policy, the available limits of liability
        and the name and address of the custodian of the policy.

             Name of Insurer:

             Policy Number:

             Limits of Liability:

             Custodian of Policy (Name and Address):




                                                      ~a
Case 0:21-cv-61207-RAR Document 1-2 Entered on FLSD Docket 06/09/2021 Page 11 of 29




     3. Describe in detail how the incident described in the Complaint happened, including all
        actions taken by you to prevent the incident.




     4. Describe in detail each act or omission on the part of any party to this lawsuit that you
        contend constituted negligence that was a contributing legal cause of the incident in question:




     5. State the facts upon which you rely for each affirmative defense in your Answer.




                                                    3
Case 0:21-cv-61207-RAR Document 1-2 Entered on FLSD Docket 06/09/2021 Page 12 of 29




     6. Other than this incident has any person reported tripping and/or falling where this incident
        occurred during the one-year period prior to the date of this incident and/or during the one-
        year period subsequent to the date of this incident? If so, as to each such reported slip and/or
        trip and/or fall incident, please provide: the date of each such incident, a brief description of
        each incident, the type of surface on which the person slipped and/or tripped and/or fell, a
        brief description of the injuries suffered by any person in each incident, and whether any
        incident referred to has resulted in a claim and/or lawsuit, and the civil number and
        description of the disposition of each claim




     7. Do you contend that any person or entity other than you is, or may be, liable in whole or in
        part for the claims asserted against you in this lawsuit? If so, state the full name and address
        of each such person or entity, the legal basis for your contention, the facts, or evidence upon
        which your contention is based, and whether or not you have notified each such person or
        entity of your contention.

            Name/Address:           Legal Basis:          Facts:         Notified:




                                                     m
Case 0:21-cv-61207-RAR Document 1-2 Entered on FLSD Docket 06/09/2021 Page 13 of 29




     8. If you claim that the violation of any statute, rule, regulation or ordinance is a factor in this
        litigation, state the exact title and section of said statute, rule, regulation or ordinance, and
        explain the nature of its relevance.




     9. List the names and addresses of all persons who are believed or known by you, your agents
        or attorneys to have any knowledge concerning any of the issues in this lawsuit and specify
        the subject matter about which the witness has knowledge.

            Name:                  Address:                              Subiect Matter:




     10. Before this incident, did you receive any reports and/or complaints with regard to the area
         where this incident occurred? If so, please state: the date of such complaint and/or report,
         whether or not you have maintained any documentary material of any kind or nature relating
         or referring to such complaints and/or reports, and what action, if any, was taken by you with
         respect to such complaint and/or report
Case 0:21-cv-61207-RAR Document 1-2 Entered on FLSD Docket 06/09/2021 Page 14 of 29




     11. Have you heard or do you know about any statement or remark made by or on behalf of any
         party to this lawsuit, other than yourself, concerniiig any issue in this lawsuit? If so, state the
         name and address of each person who made the statement or statements, the name and
         address of each person who heard it, and the date, time, place and substance of the statement.

             Yes:                           No:


            Name and address of person(s) making statement(s):




     12. Do you intend to call any expert witnesses at the trial of this case? If so, state as to each such
         witness the name and business address of the witness, the witness' qualifications as an expert,
         the subject matter upon which he/she is expected to testify, the substance of the facts and
         opinions to which he/she is expected to testify, and a summary of the grounds for each
         opinion.

            Yes:                            No:

            Name and Address:
            Qualifications:
            Subject matter:
            Substance of facts and opinions:
            Summary of the grounds of each opinion:
Case 0:21-cv-61207-RAR Document 1-2 Entered on FLSD Docket 06/09/2021 Page 15 of 29




     13.Have you made an agreement with anyone that would limit that party's liability to anyone for
        any of the damages sued upon in this case? If so, state the terms of the agreement and the
        parties to it.

            Yes:                           No:


            Terms of the agreement:




     14.Please state if you have ever been a party, either Plaintiff or Defendant, in a lawsuit other
        than the present matter, and if so state whether you were a Plaintiff or Defendant, the nature
        of the action, and the date and court in which such suit was filed.

            Yes:                          No:

            Plaintiff or Defendant        Nature of Action       Date   Court




     15.As of the date of this incident, did the named defendant hire any other individual or entity to
        assist with maintenance or care of the area where this incident occurred? If so, please state:
        the name and address of each individual or entity, a general description of the functions
        and/or duties of each entity.




                                                     7
Case 0:21-cv-61207-RAR Document 1-2 Entered on FLSD Docket 06/09/2021 Page 16 of 29




     16. If any photographs, sketches, reproductions, charts or maps exist with respect to anything
         that is relevant to the subject matter of the complaint, state the name and address of every
         person known to you, your agents or attorneys who has knowledge about, or possession,
         custody or control of any model, plat, map, drawing, motion picture, video tape or
         photograph pertaining to any fact or isstie involved in this controversy, and describe as to
         each, what such person has, the name and address of the per•son who took or prepared it, and
         the date it was taken or prepared.

            Name/Address:                  Description:                          Date:




     17.Does the defendant have possession of any photographs, videotapes, moving pictures,
        incident reports or surveillance reports of the plaintiff at any time after the incident? If so,
        please attach a copy of same to these interrogatories, and state the date, time and place that
        same were taken.




     18.On the date of this incident did you have a system or routine of any kind whereby the area
        where this incident occurred was inspected and/or maintained? If so, please state:

            a. a general description of such system or routine,
            b. the name address, and particular duties of each person directly involved in such
               system or routine of inspection and/or maintenance in the general area where this
               incident occurred as of the date of this incident,
            c. the name title, address, and particular duties of each person responsible for the
               general supervision of the operation of such system or routine as of the date of this
               incident,
            d. the date on which such system or routine went into effect, and
            e. whether or not such system is presently in effect.




                                                     8
Case 0:21-cv-61207-RAR Document 1-2 Entered on FLSD Docket 06/09/2021 Page 17 of 29




     19. Have you, your agents or attoi•neys taken a statement (whether written, stenographic,
         mechanical, electrical, videotaped, or other recording or transcription) fi-om any person with
         knowledge of any issue related to the accident or incident that is the subject matter of this
         lawsuit? If so, for each statement state the name of the per•son who made it, the natne and
         address of the person who took the statenient, the date the statement was obtained and/or
         made, the manner in which this statement was recorded (written, recording device, court
         reportei•, or the like), and the name and address of each person who has possession or custody
         of the statement or a copy thereo£

            Yes:                          No:

            Name and address of person who inade statement:

            Name and address of person who took statement:

            Date of statement:

            Manner recorded:

            Name and address of custodian:




     20. For any documents which are claimed to be work product or attorney-client privileged in
         your response to the Request to Produce that accompanies these interrogatories; please
         describe each document with sufficient detail and specificity for the Court to make an
         informed decision on the propriety of your objection or privilege assertion. Include the date
         authored, author, title, and current custodian of the document, names and addresses.




                                                    9
Case 0:21-cv-61207-RAR Document 1-2 Entered on FLSD Docket 06/09/2021 Page 18 of 29




     STATE OF FLORIDA             )

                                  ) ss.

     COUNTY OF                    )



     I,                  , on behalf of _, being duly sworn, deposes and says that the attached
     Answers to Interrogatories are true and correct to the best of its knowledge, information and
     belief.



     SWORN TO AND SUBSCRIBED before me on this                day of             , 20




                                               NOTARY PUBLIC

     My Commission Expires:




                                                  10
  Case 0:21-cv-61207-RAR Document 1-2 Entered on FLSD Docket 06/09/2021 Page 19 of 29
Filing # 126196377 E-Filed 05/05/2021 10:53:30 AM



                             IN THE CIRCUIT COURT OF THE 17th JUDICIAL CIRCUIT
                                  IN AND FOR BROWARD COUNTY, FLORIDA


        PRECIOUS PRICE,
                                                              CASE NO.:
                Plaintiff,

        vs.

        WALGREEN CO.,

                Defendant.

                                                                     /

                              PLAINTIFF'S FIRST REQUEST FOR PRODUCTION
                                    TO DEFENDANT, WALGREEN CO.

                The Plaintiff, PRECIOUS PRICE, (hereinafter "Plaintiff'), through counsel, and pursuant

        to Rule 1.350 of the Florida Rules of Civil Procedure, hereby request the Defendant,

        WALGREEN CO., (hereinafter "Defendant"), to produce the following for inspection and/or

        copying within and in support thereof, would show that the requested items are within the scope

        of discovery as set forth in Rule 1.280(b) and that the materials requested are in the possession,

        custody and control of the party to whom the request is directed, and that such items are

        necessary for the Plaintiff to properly prepare her case:

               (Definition: Incident refers to the fall sustained by the Plaintiff on December 7, 2019)

               1.      Any and all statements, whether written, taped, stenographically recorded, or

                       videotaped of the Plaintiff.

               2.      Any and all statements, whether written, taped, stenographically recorded or

                       videotaped from any person or potential witness regarding the facts of this

                       lawsuit, or in the alternative, the names and addresses of all persons from whom

                       statements were taken.
Case 0:21-cv-61207-RAR Document 1-2 Entered on FLSD Docket 06/09/2021 Page 20 of 29




           3.   Any and all incident reports, or other papers describing the incident in the

                possession, custody and/or control of the Defendant, its agents or attorneys (each

                lettered paragrapli requires a separate response):

                a.      Reflecting statements made by Plaintiff;

                b.      That was or were prepared in the ordinary course of any of Defendant's

                        businesses.

           4.   Any and all documents referencing the Plaintiff, in the possession, custody, or

                control of the Defendant.

           5.   Any and all electronic mail referencing the Plaintiff, in the possession, custody, or

                control of the Defendant.

          6.    Any and all of your licenses to do business as of the date of the incident described

                in the Complaint.

          7.    Any and all of your fictitious name affidavits showing the name or name of the

                entity that does business at the premises where the incident described in the

                Complaint occurred.

          8.    The declaration page(s) or face sheet(s) showing the dollar amount of coverage

                for any and all insurance policies that cover or may cover Defendant for the

                damages sustained by Plaintiff in the incident described in the Complaint. If there

                is no declarations page, please provide the entire policy.

          9.    Copies of any and all sweep sheets, maintenance records, or other documents

                detailing the times that the area of the incident was maintained within 24 hours of

                the incident described in the Complaint.


                                                  2
Case 0:21-cv-61207-RAR Document 1-2 Entered on FLSD Docket 06/09/2021 Page 21 of 29




           10.    Any and all policies and procedures, employee manuals, employee handbooks, or

                  other documentation detailing the requirements for maintenance of the premises

                  in question.

           11.    Any and all training materials regarding the maintenance of the premises in

                  question.

           12.    Any and all videos or digitally recorded information recorded on the date of the

                  incident, by and all cameras/recording devices located at the premises in question.

           13.   Any and all videos or photographs depicting the Plaintiff.

           14.   Any and all photographs depicting the condition of the area where Plaintiff fell.

           15.   All documents identifying all prior similar slip and falls and/or trip and falls

                 occurring at the subject location where it was alleged or determined that any

                 employee or invitee of the Defendant fell. This request is limited to the three (3)

                 years prior to the subject incident.

           16.   If you claim a third party may be liable in whole or in part for the injuries of the

                 Plaintiff, please provide any and all documents supporting this contention.




           WE HEREBY CERTIFY that a true and correct copy of the foregoing was served upon

     the Defendant, WALGREEN CO. with the Summons and Complaint.

                                   [Signature block on next page]




                                                   3
Case 0:21-cv-61207-RAR Document 1-2 Entered on FLSD Docket 06/09/2021 Page 22 of 29




                                      Respectfully Submitted,

                                      THE INJURY FIRM
                                      By: /s/ Daniel Drazen
                                      DANIEL DRAZEN, ESQUIRE
                                      Fla. Bar No. 115454
                                      1608 E. Commercial Blvd.
                                      Fort Lauderdale, FL 33334
                                      Telephone: 954-951-0000
                                      Fax Number: 954-951-1000
                                      Primary Email: eservice2@flinjuryfirm.com

                                       Attorneysfor Plaintiff




                                         4
  Case 0:21-cv-61207-RAR Document 1-2 Entered on FLSD Docket 06/09/2021 Page 23 of 29
Filing # 126196377 E-Filed 05/05/2021 10:53:30 AM


                                IN THE CIRCUIT COURT OF THE 17th JUDICIAL CIRCUIT
                                     IN AND FOR BROWARD COUNTY, FLORIDA


        PRECIOUS PRICE,
                                                                CASE NO.:
                   Plaintiff,

        vs.

        WALGREEN CO.,

                   Defendant.

                                                                         /


                        PLAINTIFFS' REQUEST FOR ADMISSIONS TO DEFENDANT,
                                         WALGREEN, CO.

                   Pursuant to Rule 1.370, Florida Rules of Civil Procedure Civil Procedure, Plaintiff,

        PRECIOUS PRICE (hereinafter "Plaintiff'), request Defendant, WALGREEN CO. (hereinafter

        "Defendant"), to admit in writing the truth of the matters set forth below:

              1.      The entity named as the Defendant in the Complaint herein is properly named.

              2.      On December 7, 2019, the Defendant was the owner of the premises where the

                      Plaintiff has alleged she was injured.

              3.      On December 7, 2019, the Defendant was responsible for maintaining the premises

                      where the Plaintiff has alleged she was injured.

              4.      On December 7, 2019, the Defendant was in control of the premises where the

                      Plaintiff has alleged she was injured.

              5.      On December 7, 2019, the Defendant was in possession of the premises where the

                      Plaintiff has alleged she was injured.




                                                           1
Case 0:21-cv-61207-RAR Document 1-2 Entered on FLSD Docket 06/09/2021 Page 24 of 29




        6.    On December 7, 2019, no individual or entity other than the Defendant had any

              ownership interest, possession, custody, or control over the premises where the

              Plaintiff has alleged she was injured.

        7.    Jurisdiction as alleged in the Complaint is proper.

        8.    On December 7, 2019, the Plaintiff was a business invitee upon the Defendant's

              premises.

        9.    The Defendant or the Defendant's employees failed to maintain the premises in a

              reasonably safe condition.

        10.   The Defendant or Defendant's employees failed to warn the Plaintiff of the existence

              of an unreasonably dangerous condition that existed on the premises.

        11.   The Defendant or Defendant's employees were negligent in failing to maintain the

              premises in a reasonably safe condition.

        12.   The Plaintiff was injured as a result of the Defendant's negligence or the negligence

              of Defendant's employees.

       13.    There are no third parties responsible for any of the injuries sustained by the Plaintiff

              herein.

       14.    Plaintiff was not responsible for her own injuries.

       15.    Defendant utilizes surveillance cameras on the premises where the subject incident

              occurred.

       16.    Defendant is in possession of surveillance video that captured the area where the

              Plaintiff fell.

       17.    Defendant is in possession of surveillance video that shows the May 10, 2019

              incident alleged herein involving the Plaintiff.



                                                    2
Case 0:21-cv-61207-RAR Document 1-2 Entered on FLSD Docket 06/09/2021 Page 25 of 29




        18.      Defendant was, at one time, in possession of surveillance video that shows the

                 December 7, 2019 incident alleged herein involving the Plaintiff.

        19.      Defendant follows a policy or procedure directing employees to locate and preserve

                 video surveillance for the one (1) hour period before and the one (1) hour period after

                 a claimed injury has occurred on its premises.

        20.      On December 7, 2019, the Defendant and/or Defendant's employees/agents were

                 made aware of Plaintiff's fall and injuries.

              WE HEREBY CERTIFY that a true and correct copy of the foregoing was served upon

     the Defendant, WALGREEN CO., with the Summons and Complaint.




                                                   Respectfully Submitted,

                                                   THE INJURY FIRM
                                                   By: /s/ Daniel Drazen
                                                   DANIEL DRAZEN, ESQUIRE
                                                   Fla. Bar No. 115454
                                                   1608 E. Commercial Blvd.
                                                   Fort Lauderdale, FL 33334
                                                   Telephone: 954-951-0000
                                                   Fax Number: 954-951-1000
                                                   Primary Email: eservice2(~
                                                                           a,flinjuryfirm.com

                                                   Attorneyfor Plaintiff




                                                      3
      Case 0:21-cv-61207-RAR Document 1-2 Entered on FLSD Docket 06/09/2021 Page 26 of 29
'   Filing # 126196377 E-Filed 05/05/2021 10:53:30 AM



            FORM 1.997.        CIVIL COVER SHEET

            The civil cover sheet and the information contained in it neither replace nor supplement the filing
            and service of pleadings or other documents as required by law. This form must be filed by the
            plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
            to section 25.075, Florida Statutes. (See instructions for completion.)


                    I.       CASE STYLE

                              IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT,
                                   IN AND FOR BROWARD COUNTY, FLORIDA

            Precious Price
            Plaintiff                                                                Case #
                                                                                     Judge
            vs.
           Walgreen Co.
            Defendant



                     II.     AMOUNT OF CLAIM
           Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
           the claim is requested for data collection and clerical processing purposes only. The amount of the claim
           shall not be used for any other purpose.

            ❑ $8,000 or less
            ❑ $8,001 - $30,000
            0 $30,001- $50,000
            0 $50,001- $75,000
            ❑ $75,001 - $100,000
            ❑ over $100,000.00

                    IH.     TYPE OF CASE           (If the case fits more than one type of case, select the most
            definitive category.) If the most descriptive label is a subcategory (is indented under a broader
            category), place an x on both the main category and subcategory lines.




                                                              -1-
Case 0:21-cv-61207-RAR Document 1-2 Entered on FLSD Docket 06/09/2021 Page 27 of 29




     CIRCUIT CIVIL

     ❑ Condominium
     ❑ Contracts and indebtedness
     ❑ Eminent domain
     ❑ Auto negligence
     ® Negligence—other
            ❑ Business governance
            ❑ Business torts
            ❑ Environmental/Toxic tort
            ❑ Third party indemnification
            ❑ Construction defect
            ❑ Mass tort
            ❑ Negligent security
            ❑ Nursing home negligence
            ® Premises liability—commercial
            ❑ Premises liability—residential
     ❑ Products liability
     ❑ Real Property/Mortgage foreclosure
           ❑ Commercial foreclosure
           ❑ Homestead residential foreclosure
           ❑ Non-homestead residential foreclosure
           ❑ Other real property actions

     ❑ Professional malpractice
            ❑ Malpractice—business
            ❑ Malpractice—medical
            ❑ Malpractice—other professional
     ❑ Other
            ❑ Antitrust/Trade regulation
            ❑ Business transactions
            ❑ Constitutional challenge—statute or ordinance
            ❑ Constitutional challenge—proposed amendment
            ❑ Corporate trusts
            ❑ Discrimination—employment or other
            ❑ Insurance claims
            ❑ Intellectual property
            ❑ Libel/Slander
            ❑ Shareholder derivative action
            ❑ Securities litigation
           ❑ Trade secrets
           ❑ Trust litigation

     COUNTY CIVIL

     ❑ Small Claims up to $8,000
     ❑ Civil
     ❑ Real property/Mortgage foreclosure

                                                     -2-
Case 0:21-cv-61207-RAR Document 1-2 Entered on FLSD Docket 06/09/2021 Page 28 of 29




     ❑ Replevins
     ❑ Evictions
           ❑ Residential Evictions
           ❑ Non-residential Evictions
     ❑ Other civil (non-monetaiy)

                                          COMPLEX BUSINESS COURT

    This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
    Administrative Order. Yes ❑ No fxl

             IV.   REMEDIES SOUGHT (check all that apply):
             ® Monetary;
             ❑ Nonmonetary declaratory or injunctive relief;
             ❑ Punitive

             V.     NUMBER OF CAUSES OF ACTION: []
             (Specify)

               1

             VI.     IS THIS CASE A CLASS ACTION LAWSUIT?
                     ❑ yes
                     © no

             VII.    HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                     N no
                     ❑ yes If "yes," list all related cases by name, case number, and court.

             VIII. IS JURY TRIAL DEMANDED IN COMPLAINT?
                   ® yes
                   ❑ no

     I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
     my knowledge and belief, and that I have read and will comply with the requirements of
     Florida Rule of Judicial Administration 2.425.

     Signature: s/ Daniel Drazen                            Fla. Bar # 115454
                    Attorney or party                                      (Bar # if attorney)

    Daniel Drazen                            05/05/2021
     (type or print name)                           Date




                                                    -3-
Case 0:21-cv-61207-RAR Document 1-2 Entered on FLSD Docket 06/09/2021 Page 29 of 29
